Citation Nr: 0514987	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-09 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for depression.

2.  Entitlement to an initial rating in excess of 10 percent 
for menometrorrhagia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1988 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from various decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In January 
2000, the RO granted service connection for depression and 
assigned a 30 percent disability evaluation.  In February 
2000, the RO received the veteran's notice of disagreement 
(NOD) concerning the rating.  A March 2000 statement of the 
case (SOC) assigned an increased evaluation of 50 percent for 
the veteran's service-connected depression, and in May 2000, 
the veteran filed a VA Form 9 continuing to contest the 
rating.  

In June 2000, the RO granted service connection for 
menometrorrhagia (claimed as irregular menstrual bleeding) as 
secondary to service-connected Grave's disease, and assigned 
a noncompensable disability evaluation.  The veteran 
disagreed with the rating in a July 2000 NOD, and in a 
December 2001 rating decision, the RO assigned an increased 
evaluation of 10 percent, and issued a contemporaneous SOC.  
In February 2002, the veteran filed a VA Form 9.  

Though the RO granted increased evaluations following the 
initial rating decisions, the appeals remain pending because 
the maximum schedular ratings were not assigned for the 
service-connected disabilities of depression or 
menometrorrhagia.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2003, the Board remanded this case for further 
development, and as that action has been completed, the case 
is ready for decision.


FINDINGS OF FACT

1.  The veteran's depression does not manifest as 
deficiencies of judgment, thinking, or mood, due to such 
symptoms as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.

2.  The veteran's menometrorrhagia is currently controlled by 
prescription hormone medication, and adjustments thereof.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for the veteran's service-connected depression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9433, 9411 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the veteran's service-connected 
menometrorrhagia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Codes 7613, 7615 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

Of record is an April 2004 letter indicating which portion of 
the information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  It is noted 
that this letter did not provide the legal standard for an 
increased rating claim; however, of record are rating 
decisions, SOCs, supplemental statements of the case 
(particularly in 2001), that notified the veteran of the 
evidence needed to substantiate her claims.  

In Mayfield v. Nicholson, No. 02-1077, (U.S. Vet. App. April 
14, 2005), the United States Court of Appeals for Veteran 
Claims (Court) held that any prejudice from VCAA notification 
is essentially nullified when the purpose behind the notice 
has been satisfied, that is, "affording a claimant a 
meaningful opportunity to participate in the processing of 
[her] claim."  Mayfield, No. 02-1077, slip op. at 32.  In 
this case, the record reflects that the veteran participated 
in the processing of her claims.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are VA examination reports from June 1999, February 
2000, May 2004, and June 2004 (the latter two pursuant to a 
Board remand).  The RO also obtained medical records from 
Medalia Healthcare dated August 1990 to July 1998, and from 
the Seattle VA Medical Center (VAMC) dated April 1993 to 
August 2001.  Additionally, the RO obtained VA outpatient 
treatment records from the facility at American Lake dated 
September 2003 to May 2004, and from Cleveland dated July 
2004 to December 2004.

Furthermore, a medical examination is not necessary because 
the recent examinations, performed pursuant to the August 
2003 Board remand, are sufficient.  See 38 C.F.R. 
§ 3.159(c)(4).

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

Depression

In April 1999, the veteran filed a claim of secondary service 
connection for depression.  An April 1999 treatment note from 
the Seattle VAMC recorded that the veteran said she had 
problems with depression; she had tried Prozac but did not 
like it.  

In June 1999, the veteran underwent a VA examination for 
mental disorders.  Though the examination primarily addressed 
the veteran's assertion of post-traumatic stress disorder, 
the examiner's Axis I diagnosis was depression, due to a 
medical condition, and a Global Assessment of Function (GAF) 
of 65.  Notably, the veteran had reported concerns about 
being in confined areas, and the examiner found some 
indications of social isolation along with a restricted range 
of affect.  The veteran had difficulty getting along with 
others mainly in the work environment.  The veteran reported 
increased irritation, and there was some indication of 
excessive vigilance.  The examiner stated that these symptoms 
were clinically important because they indicated that the 
veteran suffered some ongoing psychological distress, 
anxiety, and depression.  

A July 1999 VA mental health assessment noted that the 
veteran endorsed periodic suicidal ideation without intent or 
plan.  She had had worse suicidal ideation when initially 
ill, and was without plan or intent at that time.  An August 
1999 VA mental health assessment noted that the veteran had 
been experiencing untreated symptoms of depressions for 
years.  The veteran had impaired, decreased interaction with 
family and coworkers.  On August 20, the veteran was 
appropriately dressed and groomed, oriented x4, and she had a 
flat affect.  The veteran's voice was almost inaudible at 
times.  She denied current suicidal or homicidal ideation.  
There was no evidence of thought disorder, the veteran's 
associations were tight, and her insight and judgment were 
good.  A nurse assigned a GAF of 35, and assessed the veteran 
as having depression.  In October, the veteran still had a 
depressed mood, and took paroxetine.  

On her May 2000 substantive appeal concerning the assigned 
evaluation, the veteran noted that she had complained of 
depression at VA examinations in 1996 and 1997, but that VA 
had not specifically developed the current severity of the 
disability.  

VA treatment records indicate that in June 2001, the veteran 
reported suicidal thoughts and a realistic plan.  

Pursuant to the August 2003 Board remand, the veteran 
underwent a May 2004 VA examination for the purposes of 
assessing the current severity of the veteran's service-
connected PTSD.  The examiner cited various sources of 
information used to inform the opinion, such as, a review of 
the veteran's claims file, and a review of her VA computer 
records (particularly the entries by various A.R.N.P. Women's 
Health Clinic at American Lake who had been treating the 
veteran).  

A mental status examination revealed the veteran arrived in 
casual attire, appearing cleaned and groomed.  She was 
overall oriented in time as well as place and purpose of the 
examination.  The veteran's responses to questions of content 
were somewhat short, but complete and demonstrated an 
adequate fund of knowledge.  Her speech was noted for mild 
latency secondary to depression, and volume was somewhat low 
and monotonic.  Express cognitions were simply organized to 
topic with some paucity of content noted, however, no 
indication of psychosis, delusional disorder, loose 
associations, or organicity.  The veteran's affect was fairly 
restricted.  Her mood was at least moderately dysphoric and 
depressed.  

The veteran reported that secondary to her increased symptoms 
of depression, she had more irritability and family tensions.  
The veteran reported that she had an overall fair 
relationship with her supervisor at work, and average 
relationships with her five co-workers.  The veteran reported 
that she missed some 240 days of work over the last year due 
to health care concerns including depression.  

The examiner stated that the veteran presented with continued 
symptoms of dysthymic disorder moderately severe to severe 
meeting DSM IV criteria with onset of symptoms in 1991 
following diagnosis of Grave's disease.  The veteran reported 
depression on a scale of 1-10 at a level 9-10 with symptoms 
of depression never fully abating.  The veteran reported 
periods of significant overwhelming, depressed mood with 
suicidal ideation lasting two to three days occurring several 
times a month.  She reported overall secondary to fatigue, 
pain, and depressed symptoms that she has been experiencing 
poor interactions with family members as well as difficult 
interactions with co-workers.  The veteran reported an 
inability to sustain her concentration, and a noticeable drop 
in performance.  The examiner noted that there was no 
indication of psychosis, or delusional disorder.

The veteran reported more dysfunction and socialization since 
her last evaluation with significant withdrawal from social 
interactions secondary to symptoms of depression.  The Axis I 
diagnosis was depression due to medical conditions (Grave's 
disease, hypothyroidism, migraine headaches, GERD's, atypical 
chest pains, dysmennorrhea, lumbar pain with suicidal 
ideation, and pain levels on a scale of 1-10 a level equal 3-
9), and dysthymic disorder (secondary to multiple medical 
problems). The examiner assigned a GAF of 50, with the 
highest GAF in the last month of 50.  

Recent VA records from Cleveland indicate that in terms of 
depression and dysthymia, the veteran denied present suicidal 
or homicidal ideation.  In November 2004, the veteran had a 
psychosocial assessment.  She denied suicide or homicidal 
ideations, as well as hallucinations.  The veteran was 
plainly dressed, had poor eye contact, a depressed and 
apathetic mood, and her affect was flat and sodden.  The 
veteran's attitude seemed guarded, and insight may have been 
limited due to lack of motivation and energy.  The veteran 
admitted that she did not care about how she looked, even 
when going to work.  The examining social worker assigned a 
GAF of 60, with 65 as highest in the last year.  

Menometrorrhagia

In July 1998, records from Medalia Healthcare noted the 
veteran complained of prolonged vaginal bleeding that lasted 
seven to eight days in addition to her normal cycle of five 
to six days.  VA outpatient records from December 1998 noted 
that veteran continued to have irregular menses.  In January 
1999, the veteran continued to report problems.  A February 
1999 examination resulted in an assessment of 
menometrorrhagia, unclear etiology.  In April 1999, the 
assessment was memometrorrhagia resolving on oral 
contraceptives.  

An April 1999 VA examination for the purposes of evaluating 
the veteran's endocrinology system noted that hypothyroidism 
is associated with mennorrhagia due to cystic glandular 
hyperplasia.  

In June 1999, the veteran reported that her bleeding was well 
controlled on oral contraceptives, but she wanted to see a 
gynecologist to discuss other options related to 
dysfunctional uterine bleeding.  At a February 2000 VA 
gynecological examination, the examiner diagnosed the veteran 
as having menometrorrhagia, most likely related to Grave's 
disease.  The veteran reported that approximately a year and 
a half ago she noted onset bleeding in between menses, and 
six months after onset, she was placed on birth control 
pills.  She no longer was bleeding between menses, but did 
have seven days of heavy bleeding when she was on sugar 
pills.    

In June 2000, the veteran reported right lower quadrant pain; 
the examiner noted that the veteran had been on oral 
contraceptives for some time for abnormal uterine bleeding.  
In July 2000, the veteran was examined for a cervical polyp, 
and treatment notes indicated that last year the veteran had 
some intermenstrual bleeding and hormonal manipulation was 
undertaken to control that at the time.  The veteran stated 
that throughout the year she had not had any problem with it 
at all.  

In August 2000, the veteran reported that she was still 
having menstrual bleeding, although light-it had been going 
on greater than a month.  The plan was to give the veteran 
Depo Provera in the clinic.  On August 25, the veteran 
continued to have bleeding, but stated it had slowed some.  
As of November 2000, the veteran had changed to birth control 
pills, and reported a tremendous increase in her menstrual 
bleeding, such that she spotted for three to four days a 
month since being on birth control.  

In June 2001, the veteran reported that, in fact, she was not 
happy on progestin or Depo Provera.  The examiner noted that 
due to the veteran getting anemic secondary to her 
menorrhagia, should would undergo a gynecology consultation.  
In August 2001, VA treatment records indicate adjustment in 
birth control pills, particularly to see whether a higher 
dose would stop bleeding; the veteran doubled up on some 
pills, and switched types several times.  

A September 2003 record from the American Lake VA Women's 
Health Clinic noted that the veteran had not had any 
menstrual bleeding for a few months.  The current dose of 
medication was to be continued.  

In February 2004, the veteran called VA health services for 
assistance-she reported heavy bleeding with abdominal 
cramping.  

At a June 2004 VA examination, the examiner reviewed the 
veteran's claims file, and noted that she had had 
menometrorrhagia for at least five years.  Since the summer 
of 2003, she had been on Norethindrone 0.35 milligrams daily 
in addition to being on Demulen 1/35 one daily.  The veteran 
took these continuously; she had had occasional spotting due 
to breakthrough bleeding, and four episodes of heavy bleeding 
since being on those medications.  The last episode was 
approximately two months ago.  The episodes had lasted a few 
days at a time.  The veteran stated that she had missed all 
together four days of work since being on the combination 
medication.  The veteran denied any dyspareunia.  Her most 
recent pelvic exam had been in September 2003 (the results of 
which the examiner had access to), and according to the 
examiner, the results were entirely negative.  The examiner's 
impression was menometrorrhagia, controlled with birth 
control pills.  

An April 2004 report from the American Lake VA Women's Clinic 
noted that the veteran would continue on two birth control 
pills to control her bleeding.  

VA records from Cleveland indicate that in July 2004, the 
veteran continued birth control pills to control the 
bleeding; sometimes she did have some breakthrough bleeding 
and spotting daily, but found that hormonal therapy had been 
helpful.  

II.  Laws and Regulations

General Principles

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Depression

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Menometrorrhagia

The general rating formula provided by the Rating Schedule 
for disease, injury, or adhesions of the female reproductive 
organs, including the uterus, assigns a maximum 30 percent 
rating for symptoms not controlled by continuous treatment; a 
10 percent rating for symptoms that require continuous 
treatment; and a noncompensable rating for symptoms that do 
not require continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615.

Diagnostic Code (DC) 7622 uterus, displacement of, with 
marked displacement and frequent or continuous menstrual 
disturbances, provides a maximum rating of 30 percent, or, in 
the alternative, a 10 percent rating for adhesions and 
irregular menstruation.  

III.  Analysis

Depression

The veteran's depression is currently rated at 50 percent, 
and upon a review of the record, it does not warrant a 70 
percent evaluation or higher as per 38 C.F.R. § 4.130, DC 
9411.  For example, the record does not reflect that veteran 
had deficiencies of judgment, thinking, or mood, due to such 
symptoms as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.

Particularly, the VA examination reports did not identify the 
preceding symptomatology, and various outpatient treatment 
records did not identify the severe degree of impairment 
reflected by the criteria for a 70 percent rating (which 
describes a mental disorder that causes impairment of a 
person's ability to speak, capacity to be oriented in space, 
to perform basic hygienic care, and the ability to function 
independently in the world).  As observed and reported, the 
veteran had spatial orientation, her speech made sense, she 
continued to work (though missed a number of days due to a 
combination of the various illnesses mentioned above), she 
continued to participate in her family life, and she 
presented her appearance in a groomed fashion.  Though the 
veteran at one time had reported suicidal ideation, the other 
factors contemplated by a 70 percent rating are not present 
to the extent necessary to reflect an overall worsening in 
the veteran's depression in excess of 50 percent.   

Finally, the evidence does not reflect that the veteran's 
depression has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.  

Menometrorrhagia

In December 2001, when the RO granted an increased rating of 
10 percent for menometrorrhagia associated with Grave's 
disease, status post iodine 131 treatment, with 
hypothyroidism and exophthalmos, it did so under DC 7613, 
disease or injury of the uterus.  Regulation states that a 
disability falling under DC 7613 should be evaluated 
according to the General Rating Criteria for Disease, Injury, 
or Adhesions of the Female Reproduction Organs, that is, DC 
7615.   

It is noted that the June 2004 VA examiner made a medical 
determination that the veteran's disability was controlled 
with birth control pills after examining available records.  
As such, the veteran is not entitled to a higher evaluation 
at this time under DC 7615, which requires that the disorder 
not be controlled by continuous treatment.  Though the 
veteran had intermittent periods of heavy bleeding during the 
pendency of her claim, these problems were addressed with 
medication changes.  Eventually, the veteran reported, at 
various times, relief from the symptoms.  

It is noted that the RO utilized DC 7622 initially when it 
granted service connection for the disability; that rating 
criteria, however, addresses displacement of the uterus.  The 
medical evidence does not indicate that the veteran's 
menometrorrhagia is associated with any displacement of the 
uterus.  As such, that rating criteria is not appropriately 
considered.  

As the current severity of the veteran's service-connected 
disability does not contemplate the next highest rating under 
DC 7615, the claim for an increased rating must be denied.  

Finally, the evidence does not reflect that the veteran's 
menometrorrhagia has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
depression is denied.  

Entitlement to an initial rating in excess of 10 percent for 
menometrorrhagia is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


